FILED
                              NOT FOR PUBLICATION                             DEC 29 2009

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RANJIT SINGH,                                     No. 07-72982

               Petitioner,                         Agency No. A079-258-066

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Ranjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his second motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321
F.3d 889, 894 (9th Cir. 2003). We deny in part and dismiss in part the petition for

review.

       The BIA did not abuse its discretion in denying Singh’s second motion to

reopen as untimely and numerically barred, where the motion was filed over three

years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and Singh failed

to establish changed circumstances in India to qualify for the regulatory exception

to the time and number limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (in order to prevail on a

motion to reopen based on changed country conditions, petitioner must

demonstrate that evidence would establish prima facie eligibility for relief sought).

       We lack jurisdiction over Singh’s due process contention that he received

inadequate translation at his merits hearing, as well as his renewed challenge to the

immigration judge’s adverse credibility determination, because he failed to raise

these contentions to the BIA in the second motion to reopen. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JK/Research                               2                                    07-72982